Citation Nr: 1728018	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left metatarsal disability, to include left foot osteoporosis with residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from June 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which denied service connection for a left metatarsal disability.  

In July 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board previously remanded the appeal in December 2010 for additional development and for a VA examination to determine the nature and etiology of the Veteran's claimed left metatarsal disability.  In July 2014, the Board remanded the appeal for another VA examination to consider the Veteran's lay statements in rendering a medical opinion.  The Veteran did not appear for the scheduled VA examination in September 2014, however, it was unclear whether the Veteran received notice of the scheduled examination as her address had changed.  Therefore, the Board again remanded the appeal in February 2016 to obtain updated information as to the Veteran's address and contact information, and to then schedule a VA examination of the nature and etiology of any left metatarsal disability.  Substantial compliance with the prior Board remand was obtained and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDING OF FACT

The Veteran sustained a left metatarsal fracture in service and has current residuals including early degenerative changes. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a left metatarsal condition, diagnosed as residuals of a left metatarsal fracture, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the full benefit sought on appeal, a discussion with regard to the duties to notify and assist is not necessary in this case.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In certain situations, lay testimony may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran generally contends that her left metatarsal condition, diagnosed as residuals of a left metatarsal fracture, is related to service.  In a July 2010 videoconference hearing, the Veteran testified that during basic training, she slipped and fell, resulting in the fracture of her left metatarsal.  In resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left metatarsal condition is related to service.

Service treatment records contain a November 2006 whole body bone scan report which shows the Veteran had mildly increased activity in the left first metatarsal phalangeal joint.  The attending radiologist opined that the Veteran had stress change in the left first metatarsophalangeal joint.  

VA treatment records dated April 2007 show the Veteran had undergone a bone scan which yielded abnormal results.  Findings within the bone scan report show early degenerative changes of the left midfoot.

In an October 2007 VA examination, the Veteran reported that she injured herself in 2006 during basic training and had fractured her left metatarsal.  Thereafter, she indicated she used an aircast and was prescribed a cane for ambulation.  An x-ray of the Veteran's lower extremities was taken, which showed the left midfoot had early degenerative changes.  The VA examiner diagnosed the Veteran with early degenerative changes of the left metatarsals associated with age related changes.

During an October 2008 VA examination, the VA examiner ordered a bone scan, which showed that the Veteran had deformity of the first metatarsal phalangeal joints with severe osteoporosis.  The VA examiner opined that the Veteran's left metatarsal condition was less likely than not caused by or a result of military service, as October 2007 x-rays did not show acute abnormalities.  

In a January 2017 VA examination, the VA examiner confirmed the Veteran's diagnosis of osteoporosis and residuals of a left metatarsal fracture, per the October 2008 bone scan.  The VA examiner noted that x-rays in 2007 were normal for the left foot, and that thereafter, the Veteran was found to have severe osteoporosis and residuals of a left foot fracture.  The examiner opined that osteoporosis was less likely than not due to service as it is due to aging, and that the left foot fracture was less likely than not due to service, as it was denoted in records from 2008.

Upon review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left metatarsal condition is related to service.  The Board finds probative the Veteran's statements that she injured her left metatarsals during basic training, as she is competent to report her left metatarsal injury in-service and symptoms since service, and further finds her statements credible, as they have been consistently reported throughout the record.  Jandreau, 492 F.3d at 1377.  Her reports are corroborated by the November 2006 in-service bone scan, which showed increased activity and stress change of the left metatarsal joint.  See Buchanan, 451 F.3d at 1335.  The April 2007 bone scan, within a month of service separation, yielded abnormal results and showed early degenerative changes of the left midfoot.  An October 2007 bone scan also showed early degenerative changes of the left metatarsals, and a year later, an October 2008 bone scan showed deformity of the first left metatarsal joint with severe osteoporosis.  The Board notes that while the October 2008 and January 2017 VA examiners opined that the Veteran's left metatarsal injury was not related to service due to the "normal" October 2007 bone scan results, the Board notes that the October 2007 bone scan showed early degenerative changes in the Veteran's left midfoot, as diagnosed by the October 2007 VA examiner.  

Because the April 2007 and October 2007 bone scans yielded abnormal findings, the Board assigns less probative weight to the January 2017 VA examiner's opinion which heavily relied on "normal" 2007 bone scans, to which the examiner then opined that the October 2008 bone scan showed the first evidence of residuals of a left metatarsal injury, which was taken post-service.  The Board notes that medical and lay evidence of record does not show that the Veteran had a post-service left metatarsal injury.  Thus, because the Veteran's competent report of her in-service injury, with simultaneous evidence of a left metatarsal disability increasing in severity from service within the various bone scans of record, the Board finds that the Veteran's left metatarsal condition is related to service.  Therefore, in resolving all benefit of the doubt in the Veteran's favor, the Board finds that service connection for a left metatarsal disability is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a left metatarsal condition, diagnosed as residuals of a left metatarsal fracture, is granted.





_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





